DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hupfer, US 2003/0057709.
Regarding claim 1, Hupfer discloses an armrest assembly mounted on a console of a vehicle, comprising: a console main body (4) provided with a storage box (6) in which a space (8) is formed, the console main body being installed between a driver seat and a passenger seat of a vehicle [0012]; an armrest (3) pivotably connected to the storage box, the armrest being configured to support an arm of a passenger riding in the vehicle, and the armrest further being configured to open and close an upper portion of the storage box; a button member (14) connected to the console main body and configured to be operated by the passenger to unlock the armrest; an operating unit (13)  configured to lock or unlock the armrest from the console main body when button member is operated; and a console cover (Forward portion of 4)configured to cover a portion in which the button member and the operating unit are installed in the console main body, the console cover further configured to expose an upper end of the button member; wherein an upper end of the armrest, a surface of the console cover, and the upper end of the button member are disposed on the same surface from the armrest to the console cover (Fig. 1, 2).
Regarding claim 3, Hupfer discloses the button member (14) is slidably connected to the console main body (Fig. 1, 2; [0015-0017]).
Regarding claim 4, Hupfer discloses a button guide (20) configured to guide sliding of the button member in the console main body [0017].
Regarding claim 5, Hupfer discloses the operating unit includes a locking hook (15) pivotably installed in the console main body and configured to lock one side of the armrest, and unlock the armrest when an operating force is transferred from the button member (Fig. 1, 2; [0015-0017]).
Regarding claim 6, Hupfer discloses the locking hook is (15) elastically supported to be pivoted in a direction of locking the armrest (Fig. 1, 2; [0015-0017]).
Regarding claim 11, Hupfer discloses the button member (14) includes: a button knob having an upper end exposed to the console cover and configured to be operated by the passenger; and a button rod (25) formed to extend from the button knob in a sliding direction of the button member and configured to transfer the operating force input to the button knob to the operating unit (Fig. 1, 2; [0015-0017]).
Regarding claim 12, Hupfer discloses a hook-catching part (12) to which an end portion of the locking hook (15) is caught and fixed is formed in the armrest (Fig. 1, 2; [0015-0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hupfer.
Regarding claim 2, Hupfer discloses all of the limitations of claim 1 as above, and shows the same surface on which the upper end of the armrest, the surface of the console cover, and the upper end of the button member are disposed is a substantially planar surface but does not show these elements arranged on a curved surface.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the armrest assembly as shown by Hupfer by providing the upper end of the armrest, the surface of the console cover, and the upper end of the button member disposed on a curved surface, since it has been held that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art. In re Dailey, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 7-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle armrest assembly latching structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612